Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

AND INVESTMENT REPRESENTATION

 

This Regulation S Subscription Agreement and Investment Representation (this
“Agreement”) is entered into this 29th day of January, 2015 between Event Cardio
Group, Inc., a Nevada corporation (the “Company), and Louis P. Solferino, an
individual (the “Investor”).

 

Preliminary Statement

 

The Company’s common stock is registered under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and is traded in the over the counter
market and quoted through OTCQB under the symbol “ECGI.” Prior to November 14,
2014, the Company was a “shell company” as defined under Section 405 of the
Securities Act of 1933, as amended (the “Securities Act”). On November 14, 2014,
the Company acquired 2340960 Ontario Inc., a Canadian company engaged in the
development of medical products in a reverse acquisition, and on November 17,
2014 filed a Current Report on Form 8-K (the “Super Form 8-K”) reporting such
acquisition.

 

The Company hereby agrees to sell to the Investor, and the Investor hereby
agrees to purchase from the Company, 800,000 shares of the Company’s common
stock (the “Shares”) for a total purchase price of $72,000 (the “Purchase
Price”), or $0.09 per share.

 

NOW THEREFORE, intending to be legally bound the parties hereto agree as
follows:

 

SECTION 1

 

1.1 Subscription. The Investor, intending to be legally bound, hereby
irrevocably subscribes for and agrees to purchase the Shares for the Purchase
Price, and the Company, intending to be legally bound, hereby agrees to issue
one or more certificates evidencing the Shares to the Investor against receipt
of the Purchase Price.

 

SECTION 2

 

2.1 Closing. The closing (the "Closing") of the purchase and sale of the Shares,
on the terms and subject to the conditions set forth in this subscription
agreement, shall occur simultaneously with the acceptance by the Company of the
Investor's subscription, as evidenced by the Company’s execution of this
Agreement. The parties have agreed that the Closing shall take place no later
than January 31, 2015. At the Closing the Investor will deliver the Purchase
Price to the Company and, within five days, the Company will deliver to the
Investor certificates evidencing the Shares registered in the name of the
Investor.

 

SECTION 3

 

3.1 Investor Representations, Warranties and Covenants. The Investor hereby
acknowledges, represents and warrants to, and agrees with, the Company as
follows:

 

(a) Investment Purposes. The Investor is acquiring the Shares for his own
account as principal, not as a nominee or agent, for investment purposes only,
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in any transactions that would be in violation of
the Securities Act or any state securities or "blue-sky" laws. No other person
has a direct or indirect beneficial interest in, and the undersigned does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to, the or any part of the Shares for which the undersigned is
subscribing that would be in violation of the Securities Act or any state
securities or "blue-sky" laws.

 1 

 



(b) Authority. The Investor has full power and authority to enter into this
Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the Investor.

 

(c) Investment Experience. The Investor, or the Investor’s professional
advisors, has such knowledge and experience in finance, securities, taxation,
investments and other business matters as to evaluate investments of the kind
described in this Agreement. By reason of the business and financial experience
of the Investor or his professional advisors (who are not affiliated with or
compensated in any way by the Company or any of its affiliates or selling
agents), the Investor can protect his own interests in connection with the
transactions described in this Agreement.

 

(d) Exemption from Registration. The Investor acknowledges its understanding
that the offering and sale of the Shares is intended to be exempt from
registration under the Securities Act. In furtherance thereof, in addition to
the other representations and warranties of the Investor made herein, the
Investor further represents and warrants to and agrees with the Company and its
affiliates that the Investor has been provided an opportunity for a reasonable
period of time prior to the date hereof to obtain additional information
concerning the offering of the Shares, the Company and all other information to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense.

 

(e) No Reliance. Other than as set forth herein, the Investor is not relying
upon any other information, representation or warranty by the Company or any
officer, director, stockholder, agent or representative of the Company in
determining to invest in the Shares. The Investor has consulted, to the extent
deemed appropriate by the Investor, with the Investor’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the Shares
and on that basis believes that his investment in the Shares is suitable and
appropriate for the Investor.

 

(f) Exempt Transaction The Investor understands that the Shares are being
offered and sold in reliance on an exemption from the registration requirements
of the Securities Act under Rule 506 of Regulation D promulgated under the
Securities Act and as “covered securities” (as defined in Section 18(b)(4)(E) of
the Securities Act for purposes of state securities laws, and that the Company
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Investor set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Investor to acquire the Shares. In this regard, the Investor represents,
warrants and agrees that he is an "accredited investor", as such term is defined
in Rule 501(a) of Regulation D and as indicated on the signature page hereof, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased unregistered securities in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the
Investor to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. The
Investor has the authority and is duly and legally qualified to purchase and own
the Shares. The Investor is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. The information set
forth on the signature page hereto regarding the Investor is accurate.

 

(g) Legends. Each certificate representing the Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), IN RELIANCE UPON THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 506 OF REGULATION D OF THE
SECURITIES ACT AND THE REPRESENTATIONS OF THE INVESTOR SET FORTH IN THE
INVESTOR’S SUBSCRIPTION AGREEMENT AND INVESTOR REPRESENTATION WITH THE COMPANY,
INCLUDING THE INVESTOR’S REPRESENTATION THAT THE INVESTOR IS AN ACCREDITED
INVESTOR (AS DEFINED IN RULE 501 OF REGULATION D) AND THAT THE INVESTOR ACQUIRED
THE SHARES FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO RESALE OR FURTHER
DISTRIBUTION IN VIOLATION OF APPLICABLE LAW.

 2 

 



THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, HYPOTHECATED, NOR WILL ANY ASSIGNEE OR ENDORSEE HEREOF BE
RECOGNIZED AS AN OWNER HEREOF BY THE ISSUER FOR ANY PURPOSE, UNLESS A
REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION WITH
RESPECT TO THE SHARES EVIDENCED BY THIS CERTIFICATE SHALL THEN BE IN EFFECT OR
UNLESS THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION SHALL BE ESTABLISHED
TO THE REASONABLE SATISFACTION OF COUNSEL OF THE ISSUER.”

 

The Investor consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Company, if any, in order to implement
the restrictions on transfer of the Shares set forth in this Section.

 

(h) Information. The Investor has been furnished with or has had access to the
Super Form 8-K, which includes information concerning the business, security
ownership, directors and officers, and financial statements of the Company, as
well as risk factors relating to an investment in the Company, and all
subsequent reports filed by the Company under the Exchange Act (together with
the Super Form 8-K, the “SEC Reports”) at the Commission’s EDGAR Website at
sec.gov. In addition, the Investor has received in writing from the Company such
other information concerning its operations, financial condition and other
matters as the Investor has requested in writing and considered all factors the
Investor deems material in deciding on the advisability of investing in the
Shares. Investor has carefully read, and understands the information in the SEC
Reports. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or his advisors, if any, or its representatives shall
modify, amend or affect the Investor's right to rely on the Company's
representations and warranties contained herein. The Investor has had the
opportunity to obtain additional information as desired in order to evaluate the
merits and the risks inherent in acquiring and owning the Shares. The Investor
understands that his investment in the Shares involves a high degree of risk and
is able to afford a complete loss of such investment. The Investor has sought
such accounting, legal and tax advice as he has considered necessary to make an
informed investment decision with respect to his acquisition of the Shares.

 

(i) Representations And Warranties With Respect To The USA Patriot Act.

 

(i) The Investor understands and agrees that the Company prohibits the
investment of funds by any persons or entities that are acting, directly or
indirectly, (i) in contravention of any U.S. or international laws and
regulations, including anti-money laundering regulations or conventions, (ii) on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Treasury Department's Office of Foreign
Assets Control ("OFAC"), as such list may be amended from time to time, (iii)
for a senior foreign political figure, any member of a senior foreign political
figure’s immediate family or any close associate of a senior foreign political
figure, unless the Company, after being specifically notified by the Investor in
writing that it is such a person, conducts further due diligence, and determines
that such investment shall be permitted, or (iv) for a foreign shell bank (such
persons or entities in (i) through (iv) are collectively referred to as
"Prohibited Persons").

 

(ii) The Investor represents, warrants and covenants that: (i) he is not, nor is
any person or entity controlling, controlled by or under common control with the
Investor, a Prohibited Person, and (ii) to the extent the Investor has any
beneficial owners, (a) it has carried out thorough due diligence to establish
the identities of such beneficial owners, (b) based on such due diligence, the
Investor reasonably believes that no such beneficial owners are Prohibited
Persons, (c) it holds the evidence of such identities and status and will
maintain all such evidence for at least five years from the date of the
Investor's complete withdrawal from the Company, and (d) he will make available
such information and any additional information that the Company may require
upon request.

 3 

 



(iii) If any of the foregoing representations, warranties or covenants ceases to
be true or if the Company no longer reasonably believes that it has satisfactory
evidence as to their truth, notwithstanding any other agreement to the contrary,
the Company may be obligated to freeze the Investor’s investment, either by
prohibiting additional investments, declining or suspending any withdrawal
requests and/or segregating the assets constituting the investment in accordance
with applicable regulations, or the Investor’s investment may immediately be
involuntarily withdrawn by the Company, and the Company may also be required to
report such action and to disclose the Investor’s identity to OFAC or other
authority. In the event that the Company is required to take any of the
foregoing actions, the Investor understands and agrees that it shall have no
claim against the Company, or  its affiliates, directors, members, partners,
shareholders, officers, employees and agents for any form of damages as a result
of any of the aforementioned actions.

 

(j) No Governmental Review. The Investor is aware that no federal or state
agency has (i) made any finding or determination as to the fairness of this
investment, (ii) made any recommendation or endorsement of the Shares, or (iii)
guaranteed or insured any investment in the Share or any investment made by the
Company.

 

(k) Jurisdiction. The Investor resides at the address set forth on the signature
page hereto.

 

SECTION 3

 

3.1 Company’s Representations and Warranties. The Company represents and
warrants to the undersigned as follows:

 

(a) Organization of the Company. The Company is a corporation duly organized and
validly existing and in good standing under the laws of Nevada.

 

(b) Authority; Valid Issuance. (a) The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement;
(b) the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required; and (c) this Agreement has been duly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of, creditors' rights
and remedies or by other equitable principles of general application. When
issued against payment of the Purchase Price, the Shares, shall be duly and
validly issued, fully paid, and non-assessable. Neither the sale of the Shares
pursuant to, nor the Company's performance of its obligations under, this
Agreement shall (i) result in the creation or imposition of any liens, charges,
claims or other encumbrances upon the Shares or any of the assets of the
Company. The Shares shall not subject the undersigned to personal liability by
reason of the ownership thereof.

 

(c) No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates nor any person acting on its or
their behalf (a) has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to the Shares, or (b) made any offers or sales of any security or solicited any
offers to buy any security under any circumstances that would require
registration of the Shares under the Securities Act.

 4 

 



(d) SEC Information. The SEC Reports have been made available to the Investor
via the Commission’s EDGAR system. As of the date of its filing with the
Commission (except as to the financial statements which are as of the date
thereof), the information in the SEC Reports complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder applicable thereto, and each of the SEC
Reports, at the time they were filed with the Commission, did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Reports (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, (“Company Financial Statements”) complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. The Company Financial
Statements have been prepared in accordance with United States generally
accepted accounting principles, consistently applied, during the periods
involved or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes or may be condensed or summary statements) and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as set forth in the Company Financial Statements, the
Company has no liabilities, contingent or otherwise, other than: (i) liabilities
incurred in the ordinary course of business subsequent to November 30, 2014, and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under generally accepted accounting principles to
be reflected in such financial statements, which, individually or in the
aggregate, are not material to the financial condition or operating results of
the Company.

 

(f) Use of Proceeds. The Company will use the proceeds from the sale of the
Shares as working capital.

 

SECTION 4

 

4.1 Indemnity. The Investor agrees to indemnify and hold harmless the Company,
its officers and directors, employees and its affiliates and their respective
successors and assigns and each other person, if any, who controls any thereof,
against any loss, liability, claim, damage and expense whatsoever (including,
but not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any false
representation or warranty or breach or failure by the Investor to comply with
any covenant or agreement made by the Investor herein or in any other document
furnished by the Investor to any of the foregoing in connection with this
transaction.

 

4.2 Modification. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.

 

4.3 Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, prepaid, with a recognized international
courier service, (b) delivered personally, (c) upon the expiration of twenty
four (24) hours after transmission, if sent by facsimile if a confirmation of
transmission is produced by the sending machine (and a copy of each facsimile
promptly shall be sent as provided in clause (a), in each case to the parties at
their respective addresses set forth below their signatures to this Agreement
(or at such other address for a party as shall be specified by like notice;
provided that the notices of a change of address shall be effective only upon
receipt thereof).

 

4.4 Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts and by facsimile, and each of
such counterparts shall, for all purposes, constitute one agreement binding on
all parties, notwithstanding that all parties are not signatories to the same
counterpart. Signatures may be facsimiles.

 

4.5 Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns.

 

4.6 Entire Agreement. This Agreement and the documents referenced herein contain
the entire agreement of the parties and there are no representations, covenants
or other agreements except as stated or referred to herein and therein.

 5 

 



4.7 Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

4.8 Applicable Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles. If there is any litigation relating to
this Agreement or the transaction contemplated hereby, the parties hereto
irrevocably consent to the jurisdiction of the courts of the State of New York
and of any federal court located in such State in connection with any action or
proceeding arising out of or relating to this Agreement, any document or
instrument delivered pursuant to, in connection with or simultaneously with this
Agreement, or a breach of this Agreement or any such document or instrument. In
any such action or proceeding, each party hereto waives personal service of any
summons, complaint or other process and agrees that service thereof may be made
in accordance with Section 4.3. Within 30 days after such service, or such other
time as may be mutually agreed upon in writing by the attorneys for the parties
to such action or proceeding, the party so served shall appear or answer such
summons, complaint or other process. EACH PARTY HERETO WAIVES TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY BREACH OR
ALLEGED BREACH HEREOF.

 

 

[signature page is on following page]

 6 

 



Accredited Investor Status: I hereby certify that I am an accredited investor
(as defined in Rule 501 of Regulation D) by virtue of one or more of the
following (please check applicable boxes):

 

I have a net worth, or joint net worth together with my spouse, at the time of
this subscription in excess of $1,000,000* [ ]

 

I had an individual income in excess of $200,000 in each of the two most recent
years or joint income with Subscriber’s spouse in excess of $300,000 in each of
those years and has a reasonable expectation of reaching the same income level
in the current year [ ]

____

*(PLEASE NOTE: In calculating net worth, you include all of your assets (other
than your primary residence), whether liquid or illiquid, such as cash, stock,
securities, personal property and real estate based on the fair market value of
such property MINUS all debts and liabilities (other than a mortgage or other
debt secured by your primary residence unless such borrowing occurred in the 60
days preceding the date of purchase of the Interests and was not in connection
with the acquisition of the primary residence).  In the event any incremental
mortgage or other indebtedness secured by your primary residence occurs in the
60 days preceding the date of the purchase of the Interests, the additional
mortgage or other indebtedness secured by your primary residence must be treated
as a liability and deducted from your net worth even though the value of your
primary residence will not be included as an asset. Further, the amount of any
mortgage or other indebtedness secured by your primary residence that exceeds
the fair market value of the residence should also be deducted from your net
worth.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year this subscription has been accepted by the Company as set forth
below.

 

 



    /s/ Louis Solferino     Louis Solferino       Address:   7 Cobble Lane    
Levittown, NY 11756 Telephone:     E-mail:    



 7 

 

ACCEPTANCE OF SUBSCRIPTION

 

ACCEPTED BY:

 

Event Cardio Group Inc.

By:/s/ John Bentivoglio

John Bentivoglio

Chief Executive Officer

 

Address: 2798 Thamesgate Drive, Mississauga, Ontario, Canada L4T 4E8

Date: February 2, 2015

 8 

